Citation Nr: 1415747	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  04-09 798	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to exposure to chemical dioxins. 

2.  Entitlement to service connection for chronic obstructive pulmonary disorder, including as due to exposure to chemical dioxins and/or asbestos. 

3.  Entitlement to service connection for connective tissue disease with high fevers, including as due to exposure to chemical dioxins.  

4.  Entitlement to service connection for a skin disorder with scars, including as due to exposure to chemical dioxins.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1962 to November 1962 in the United States Army, and from May 1963 to September 1966 in the United States Navy.  The Veteran died on March [redacted], 2009; the appellant is the service member's widow.  

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In April 2005, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In February 2012, the Board issued a decision that denied the claims of entitlement to service connection for diabetes mellitus, including as due to exposure to chemical dioxins; entitlement to service connection for chronic obstructive pulmonary disorder, including as due to exposure to chemical dioxins and/or asbestos; entitlement to service connection for connective tissue disease with high fevers, including as due to exposure to chemical dioxins; and entitlement to service connection for a skin disorder with scars, including as due to exposure to chemical dioxins.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the April 2005 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Appellant responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


